Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103.
Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod et al. (US 20100252407) in view of Luo, et, al. (CN102496509). 
Regarding claim 1, Merminod teaches a keycap, comprising: an inner keycap member 115 comprising an inner body 115 and an inner sidewall (sidewall of the keycap 115), the inner sidewall being disposed on the periphery of the inner body; an outer keycap member 105 disposed on the inner keycap member, the outer keycap member comprising an outer body 105 and an outer sidewall (where tabs 145 are formed), the outer sidewall being disposed on the periphery of the outer body and covering a surface of the inner sidewall; and a character layer 110 disposed between the inner keycap member and the outer keycap member, the character layer comprising a character pattern disposed between the outer body and the inner body (Figs. 1-4 and paragraphs 32-34). Merminod does not teach the inner sidewall protruding from a surface of the inner body and the character layer does not extend outside an edge of the inner sidewall. However, Luo teaches a similar keycap that comprises inner keycap 16 and an outer keycap 24; the inner keycap has inner body and inner sidewall protruding from a surface of the inner body, and the outer keycap has an outer body and outer sidewall; the outer sidewall covering a surface of the inner sidewall; a character layer (18, 20, 22) disposed between the inner keycap member and the outer keycap member; wherein the character layer does not extend outside an edge of the inner sidewall (Fig. 2), as required by claim 1; wherein the character layer (18, 20, 22) is disposed on the inner body 16 (top) and the inner sidewall 16 (sidewall), as required by claim 2. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Luo in the keyboard of Merminod to provide a more secure and a better illuminated keycap structure. 
Regarding claim 3, Merminod teaches the keycap wherein the inner keycap member 115 and the outer keycap member 105 are translucent (paragraph 44); the character layer comprises a shading part disposed between the outer body and the inner body (paragraph 35). 
Regarding claim 4, Merminod teaches the keycap wherein the character pattern is disposed on a surface of the shading part (paragraph 35).
Regarding claim 5, Merminod teaches the keycap wherein the shading part is carved with the character pattern (paragraph 32).  
Regarding claim 6, Merminod teaches the keycap wherein the character layer further comprises a coating 110c  disposed between the shading part and the inner keycap member 115 (Fig. 2 and paragraphs 31-32).  
Regarding claim 10, Merminod teaches the keycap wherein the inner keycap member comprises at least one inner keycap positioning part (the area where the tabs 145 are coupled); the outer keycap member 105 comprises at least one outer keycap positioning part 145; the outer keycap positioning part is engaged with the corresponding inner keycap positioning part (Fig. 3 and paragraph 34).  
Regarding claim 11, Merminod teaches the keycap comprising: an inner keycap member 115 comprising an inner body 115 and four inner sidewalls disposed on four sides of the inner body; at least one of the four inner sidewalls comprising an inner keycap positioning part (the area where the tabs 145 are coupled); and an outer keycap member 105 comprising an outer body 105 and four outer sidewalls 105b disposed on four sides of the outer body; the outer body being corresponding to the inner body; the four outer sidewalls being corresponding to the four inner 25sidewalls respectively; at least one of the four outer sidewalls comprising an outer keycap positioning part 145 connecting to the inner keycap positioning part; wherein the outer keycap member covers the inner keycap member; the inner keycap member or the outer keycap member comprises a character layer 110 with a character pattern (Figs. 1-4 and paragraph 32-34).  Merminod does not teach the inner sidewall extending downward from the inner body and at least one of the sidewalls having a bottom surface not co-planer with a bottom surface of the inner body; and the character layer does not extend outside an edge of the inner sidewall. However, Luo teaches a similar keycap that comprises inner keycap 16 and an outer keycap 24; the inner keycap has inner body and inner sidewalls extending downward from the inner body, and at least one of the sidewalls having a bottom surface not co-planer with a bottom surface of the inner body; a character layer (18, 20, 22) disposed between the inner keycap member and the outer keycap member; wherein the character layer does not extend outside an edge of the inner sidewall (Fig. 2), as required by claim 11; wherein the character layer is disposed between the outer body and the inner body; the character layer is further disposed between the four outer sidewalls and the four inner sidewalls, as required by claim 13. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Luo in the keyboard of Merminod to provide a more secure and a better illuminated keycap structure.
Regarding claim 12, Merminod teaches the keycap wherein the character layer 110 is disposed on a joining surface where the inner keycap member 115 connects to the outer keycap member 105 (Figs. 1-4 and paragraph 32-34).
Regarding claim 14, Merminod teaches the keycap wherein the outer keycap positioning part 145 and the inner keycap positioning part (the area where the tabs 145 are coupled) are connected by an engagement of a bump and a recess (Fig. 3 and paragraph 34).  



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod and Luo as applied in claim 1 and further in view of Yang et, al. (US. Pat. 10,340,100).
Merminod does not teach the first and the second connecting parts and the spacers. However, Yang teaches a similar keycap that comprises an inner body 212 with a first connecting part 2122 that comprises two separate first connector 2122; each of the first connectors comprises a connecting hole (the bottom opening) and a receiving hole (the top opening) communicating with the 24connecting hole; a width of the two opposite sidewalls of the receiving hole is less than an inner diameter of the connecting hole; the two connecting holes of the two first connectors are aligned with the same line (Fig. 5), as required by claim 7;  wherein the inner body comprises a second connecting part 2123 opposite to the first connecting part; the second connecting part comprises two separate second connectors; each of the second connectors comprises a coupling slot having an opening facing the inner sidewall away from the first connecting part (Fig. 5), , as required by claim 8;  wherein the inner body comprises: a first spacer disposed between the two first connectors; a second spacer disposed between the two second connectors; a limitation structure 2121 disposed on one side of the first connecting part with a gap exists therebetween; a third spacer disposed in the center of the inner body; and a plurality of niches disposed on the periphery of the third spacer (Fig. 5), as required by claim 9.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yang in the keycap of Merminod to provide a more secure keycap.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merminod in view of Leong, et al. (US 20150090571) and Luo, et, al. (CN102496509). 
Regarding claim 15, Merminod teaches a  keyswitch, comprising: a base plate 310; an elastic member 120; a keycap (105, 115), disposed on the elastic member, wherein the keycap, comprising: an inner keycap member 115 comprising an inner body (top surface of 115) and inner side wall (sidewall of 115); an outer keycap member 105 disposed on the inner keycap member and comprising an outer body (top surface of 105) covering a surface of the inner body and an outer sidewall (area where tab 145 is formed) covering a surface of the inner sidewall; and a character layer 110 disposed between the inner keycap member and the outer keycap member , wherein the character layer comprises a character pattern; and a supporting component 305, having two ends respectively connected to the base plate 310 and the keycap (115, 105) (Figs. 1-4 and paragraphs 32-34).  
Merminod does not teach a circuit board that is disposed on the base plate. However, Leong teaches a similar keyboard that comprises a keycap 240 with a character, a base plate 288, a circuit board 286, and a backlight module 292; wherein the circuit board is disposed on the base plate, as required by claim 15; and the backlight module disposed on a surface of the base plate 288 away from the circuit 286, wherein light from the backlight module transmits through the character pattern (Figs. 1-3), as required by claim 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Leong in the keycap of Merminod to function as intended as switch device and to provide an illuminated keyboard. 
Merminod does not teach the inner sidewall extending toward the base plate. However, Luo teaches a similar keycap that comprises inner keycap 16 and an outer keycap 24; the inner keycap has inner body 16 (top) and inner sidewalls 16 (extending legs) extending toward the base 10; a character layer (18, 20, 22) disposed between the inner keycap member and the outer keycap member; wherein the character layer does not extend outside an edge of the inner sidewall (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Luo in the keyboard of Merminod to provide a more secure and a better illuminated keycap structure.
Regarding claim 17, Merminod teaches the keyswitch wherein the character layer 110 is formed on an outer surface 105 of the inner keycap member or an inner surface of the outer keycap member (Figs. 1-4 and paragraphs 30-34).

    PNG
    media_image1.png
    254
    511
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/           Primary Examiner, Art Unit 2833